Citation Nr: 0023388	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-09 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the right shoulder as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from December 1971 to 
January 1975.

The current appeal arose from a July 1994 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO denied entitlement to 
service connection for basal cell carcinoma of the right 
shoulder as secondary to AO exposure.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for the purpose of providing the 
veteran a requested hearing before a Member of the Board at 
the RO.  The RO scheduled a hearing before a Member of the 
Board in July 2000; however, by letter dated in July 2000, 
the veteran canceled his request for a hearing due to 
sickness and requested that his claim be returned to the 
Board for appellate review.

The RO has returned the case to the Board for further 
appellate review.


FINDING OF FACT

The claim of entitlement to service connection for basal cell 
carcinoma of the right shoulder as secondary to AO exposure 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for basal cell 
carcinoma of the right shoulder as secondary to AO exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal no complaints, treatment or 
diagnosis of a skin disorder upon examination in November 
1971 on entry in service.  In July 1973 the veteran was 
examined at the dispensary in Japan; it was noted that he had 
a scaly rash on his back and shoulders.

August 1973 correspondence from the Environmental Health 
Services shows that the veteran would be occupationally 
exposed to toxic solvents/ionizing radiation.  October 1973 
clinical treatment records show the veteran had rash of the 
back and chest.  Papular eruptions over the chest and back 
for the previous two weeks were also noted. 

The January 1975 discharge examination report shows that skin 
disease, referred to mild rash on the abdomen, was self-
treated with good results, with no complaints or sequela.

The veteran's record of service (DD-214) shows the veteran 
trained and served as a Liquid Fuels Systems Maintenance 
Specialist.  Service in Vietnam or anywhere in Southeast Asia 
is not reflected on this document.

Post service VA progress notes in April 1986 show the veteran 
had a skin lesion of the right forearm.  He stated that he 
was very worried that the skin lesion was from AO.  The 
diagnosis was skin lesion of the right forearm, of 
questionable etiology.  

In November 1986 the veteran requested that a claim be opened 
for the effects of AO exposure.  He asserted that he had 
active lesions on the right side of his body, particularly 
his right arm, with numbness in both arms.  

In an undated letter to the veteran from a VA staff physician 
it was noted that the results of his evaluation for possible 
effects of "AO" exposure disclosed no significant 
abnormalities.

A VA Ambulatory Care Clinic report in March 1989 shows the 
veteran had some areas of keratosis on the top of his 
shoulders and upper back which were treated, and a skin 
lesion of the right shoulder, noted to have been present for 
several years.  The diagnosis was rule out melanoma.  
Laboratory findings revealed lentigo simplex.  The veteran 
had surgical removal of the pigmented skin lesion of the 
right shoulder.

In March 1991 it was noted on VA progress notes that the 
veteran had a crusted actinic keratosis on top of his left 
shoulder, and a few embryo actinic keratoses on the right 
side of the neck and the top of the right shoulder.  In 
January 1992 the lesion of keratosis on top of the left 
shoulder recurred and was treated.

Medical records of November 1992 showed some scaly keratosis 
on the upper back.  It was indicated that a lesion on top of 
the right shoulder had been bleeding for the past year.  The 
veteran was referred to a surgeon for biopsy and removal.  
Laboratory findings revealed a diagnosis of a portion of a 
basal cell carcinoma.

In October 1993 the veteran filed a claim of entitlement to 
service connection for skin cancer as secondary to AO 
exposure.  He asserted that he had been treated continuously 
at a VA outpatient clinic from 1986 to 1993.

November 1993 VA Ambulatory Care Clinic progress notes show 
that no skin cancer was seen.

In November 1994 the RO denied entitlement to service 
connection for basal cell carcinoma of the right shoulder as 
secondary to AO exposure.  The veteran filed notice of 
disagreement in January 1995.  He contended that he was 
exposed to AO type herbicides as a liquid fuel systems 
maintenance mechanic.  


The veteran stated that he used AO defoliant chemicals to 
clear weeds and underbrush from around storage tanks and 
other equipment.  He further stated that he was exposed to 
the chemicals when the spray mechanisms on a cargo plane 
drained on to him while he was working on a fuel hydrant 
beneath a plane.  He asserted that his son developed an 
introsusception in his intestines which required surgical 
removal of his ascending, transverse and descending large 
intestine.  This condition, he believed, was symptomatic of a 
congenital disorder caused by his exposure to AO.

At his personal hearing before a Hearing Officer at the RO in 
September 1995, the veteran testified that he was exposed to 
AO while stationed at Yokota Air Base, Japan, and while on 
temporary duty assignments in various parts of Southeast 
Asia.  He stated that his specialty in the Air Force was fuel 
system maintenance specialist.  

His duties included the maintenance and upkeep of fuel 
storage and dispensing systems.  He was responsible for the 
systems that stored any kind of chemical products such as 
diesel fuel, jet fuel, gasoline, paints and herbicides.  
Hearing Transcript (Tr.), pp. 1-2.  The veteran testified 
that basal cell carcinoma was first diagnosed in 1992.  He 
stated that on two occasions he had a growth surgically 
removed from his shoulder.  

He stated that he currently had another growth in that same 
spot.  He further stated that he had had growths that come 
and go.  He stated that there were probably 20 locations 
where it will appear.  Tr., p. 3.  He reported that in 1986 
he had a growth removed from his right wrist and the doctor 
indicated that it might be a form of chloracne.  Tr., pp. 3-
4, 7.  He reported that his daughter had a birth defect.  
Tr., p. 4.  

An October 1995 VA physical examination report shows the 
veteran's skin was anicteric with no rashes or bruises.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

An herbicide agent is a chemical in an herbicide use din 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

Vietnam era service is from August 5, 1964 to May 7, 1995.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit, supra.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), Court held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999); See Savage 
v. Gober 10 Vet. App. 488 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

In the instant case there is no medical diagnosis on file 
identifying any of the conditions listed at 38 C.F.R. § 
3.309(e) for presumptive service connection based on 
herbicide exposure.  Therefore, the veteran is not entitled 
to service connection on a presumptive basis.  Furthermore, 
pursuant to the Court's holding in McCartt, supra, even 
though the veteran alleges to have had temporary duty 
assignments in various parts of Southeast Asia, in addition 
to duty in Yokota Air Base in Japan, he is not entitled to 
the presumption that he was exposed to AO during those 
periods unless it is also established that he has one of the 
listed diseases.  

The evidence shows that the veteran asserted that in 1986 a 
private dermatologist indicated that a skin disorder on his 
right wrist could be chloracne.  Chloracne is in fact 
enumerated under 38 C.F.R. § 3.309(e) for presumptive service 
connection based on herbicide exposure.  However, 38 C.F.R. 
§ 3.307(a)(6)(ii) provides that chloracne shall have become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Thus, even if the veteran were 
diagnosed with chloracne in 1986, the diagnosis was made more 
than 10 years after separation from service and the 
presumption is not for application in this instance.  
Moreover, competent evidence of such diagnosis is not in the 
record, and the veteran testified at his personal hearing 
that he does not recall the name of the dermatologist. 

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that basal cell carcinoma 
of the right shoulder was incurred in service.  38 C.F.R. § 
3.303(d).

The Board finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for basal 
cell carcinoma of the right shoulder.  
Service medical records do not show that the veteran 
developed basal cell carcinoma of the right shoulder or any 
chronic skin disorder.  





Post service diagnoses reveal skin lesions of the right 
forearm and basal cell carcinoma.  However, there is no 
competent medical evidence or authority of record linking the 
basal cell carcinoma of the right shoulder to service.

The Board notes that the only evidence submitted to show that 
the veteran has a basal cell carcinoma of the right shoulder 
linked to service is his own contention.  Such a 
determination of etiology requires competent medical evidence 
in order to have probative value.  Caluza at 504; Grottveit 
at 93.  Nothing in the claims file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion as to etiology of any 
disorder.  Consequently, his contentions cannot well ground 
the claim of service connection for basal cell carcinoma of 
the right shoulder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's post service reported basal cell carcinoma of the 
right shoulder is related to service on any basis.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his post service reported basal cell carcinoma of the 
right shoulder and service.  38 U.S.C.A. § 5107(a) (West 
1991).


The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the veteran's claim 
on a ground different from the RO, which denied the claim on 
the merits, the veteran has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  See Meyer v. Brown 9 Vet. App. 425, 432 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
basal cell carcinoma of the right shoulder as secondary to AO 
exposure.

Because the veteran has not submitted a well grounded claim 
of service connection for basal cell carcinoma of the right 
shoulder as secondary to AO exposure, VA is under no 
obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for basal cell carcinoma of the right shoulder as secondary 
to AO exposure is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for basal cell carcinoma of 
the right shoulder as secondary to AO exposure, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

